Title: [JM] to George Tucker, 29 May 1835
From: Madison, James
To: Tucker, George


                        
                            
                                Dr. Sir.
                            
                            
                                
                                29. May 1835.
                            
                        
                        
                        Your discourse before the Historical Society has afforded me much pleasure, & I may add instruction.
                            It is worthy both of the subject and of the author. With cordial esteem.
                        Will you be so good as to return the bound Gazette of Freneau as soon as convenient.
                        
                    